Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 26-54 are under examination.  Claim 26 was amended in the amendment filed 9/23/2022.
	Applicant’s amendment has necessitated a new rejection.

Withdrawn rejections
Applicant's amendments and arguments filed 9/23/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hem et al. (US 4,970,079; November 13, 1990) in view of Michaud et al. (US 6,143,324; patented November 7, 2000) and Geisser (US 6,174,442; patented January 16, 2001).
Applicant’s Invention
Applicant claims a composition comprising 10-80% w/w iron oxy-hydroxide, saccharose, native starch, pregelatinized starch and optionally water wherein the total amount of iron oxy-hydroxide, saccharose and starch is greater than about 50% of the composition, wherein iron oxy-hydroxide is the only iron-containing material.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 26 and 28-35 of the instant application, Hem et al. teach oxy-iron compounds used to treat or prevent hyperphosphatemia orally (abstract).  The oxy-iron compound includes iron oxyhydroxides (column 3, lines 12-35; claim 6).  The oxy-iron compound is formulated as a unitary solid dosage form as a compressed tablet or capsule in a dose of about 50-500mg (column 3, lines 40-55; claim 14).  

With respect to claims 34 and 35, the dosage having a disintegrating rate of 1 second to 3 minutes would have been an inherent property of the formulation since Hem teach oral tablets.  
	
 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 26-47, 53 and 54, Hem et al. do not teach the combination of saccharose, starch, preferably native starch and pregelatinized starch (modified starch) to stabilize the 10-80% w/w iron-oxyhydroxide. With respect to claims 48-52 of the instant application, Hem et al. do not teach the ratio of native starch to pregelatinized starch is in a ratio of 10:1 to 0.5:1.  It is for this reason that Michaud et al. and Geisser et al. are joined.
Michaud et al. teach directly compressible starch consisting of a free-flowing powder (abstract).  The commonly used disintegrants include modified starches and native starches and binders include polyvinylpyrrolidone, pregelatinized starch and sucrose (saccharose) (column 2, lines 19-30).  The starch comprises regular (native) starch and partially swollen (pregelatinized) starch (abstract; column 2, lines 34-42).  The starch powder has a mixture of native to pregelatinized starch from 1:5 to 5:1 (column 3, lines 32-47).  Tablets comprising 80% active ingredient and 18.8% of the starch mixture are disclosed (Example 4).  The disintegrating tablets have higher binding capacity and better disintegrating times (column 9, line 55-67).
Hem et al. and Michaud et al. do not teach that saccharose acts as a stabilizer.  It is for this reason that Geisser is further joined.
Geisser teaches an absorbent for phosphate comprising iron hydroxide stabilized by carbohydrates (abstract).  Soluble carbohydrates include sugars such as saccharose (column 2, lines 54-57).  Dosages are formulated as tablets and include customary additives and carriers (column 3, lines 9-20).  Formulations include beta-iron oxyhydroxide, saccharose and starch in a ratio of Fe:sacchorose: starch of 1:1.5:1.5 (Example 12).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Hem et al., Michaud et al. and Geisser are drawn to methods of making oral tablets.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hem et al., Michaud et al. and Geisser to include stabilizing the iron oxyhydroxide with saccharose, native starch and pregelatinized starch with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hem et al., Michaud et al. and Geisser to further include native starch and pregelatinized starch because Michaud et al. teach that tablets comprising a mixture of native to pregelatinized starch from 1:5 to 5:1 have higher binding capacity and better disintegrating times.  Furthermore, one of ordinary skill at the time of invention would have been motivated to include saccharose as a stabilizer because Geisser et al. teach that formulations comprising iron, saccharose and starch form stabilized absorbent formulations.  Therefore, one of ordinary skill seeking to make an improved iron tablet would have been motivated to combine the teachings of Hem et al., Michaud et al. and Geisser.  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617